             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION

                                           *
AUGUSTA NATIONAL, INC.,
                                           *



        Plaintiff,
                                           +



             V.                            *              CV 117-096
                                           *



GREEN JACKET AUCTIONS, INC.
and GREG J. WAUNFORD-BROWN,

        Defendants.




                                     ORDER




     Before       the   Court   is   the       Parties'   joint   stipulation   of

dismissal.    (Doc. 147.)       All parties signed the stipulation.           Upon

due consideration, the Court finds dismissal appropriate pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(iij .                   Because the

Parties did not stipulate otherwise, the dismissal is without

prejudice.    Fed. R. Civ. P. 41(a)(1)(B).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT


PREJUDICE.    The Clerk is directed to TERMINATE all other motions,

if any, and CLOSE this case.          Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this                       ay of January,

2019.




                                                J. rai/dal hall; chief judge
                                                UNIT^ STATES DISTRICT COURT
                                                    *HERN DISTRICT OF GEORGIA
